                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

DE’VON SEAN STRONG                               §

VS.                                              §                CIVIL ACTION NO. 9:18cv217

MICHAEL RYALS, ET AL.                            §

                         ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff De’Von Sean Strong, an inmate formerly at the Lewis Unit, proceeding pro se,
brought the above-styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate Judge

entered a Report recommending that plaintiff’s motion for preliminary injunction (docket entry no.

5)should be denied.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. It is therefore

       ORDERED that plaintiff’s motion for injunctive relief is DENIED.


      So Ordered and Signed
      Sep 16, 2019
